DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John Gunther on 01/13/2021.

The application has been amended as follows: 

 (Original) A mechanism to connect a first circular waveguide and a second circular waveguide, comprising:
a first connecting member comprising:
a first body, the first circular waveguide coaxial with the first body and terminating at a first port at an end face of the first body, and
two or more pins extending radially from the first body;
a second connecting member comprising: 
a second body comprising: 
a cavity configured to fit over the first connecting member, the second circular waveguide coaxial with the cavity and terminating at a second port within the cavity, and
two or more slots disposed around a perimeter of the cavity, each slot configured to accept one of the two or more pins extending from the first body;

a wave spring between an inside surface of the cap and a shoulder of the second connecting member, the spring effective to urge the second port towards the first port when the L-shaped slots of the cap are engaged with the two or more pins.
(Original) The mechanism of claim 1 wherein the first body is shaped as one of a right circular cylinder and a frustum of a right circular cone.
(Original) The mechanism of claim 1, wherein 
the two or more pins are four pins disposed at 90-degree intervals about a circumference of the first body, and
the two or more slots are four slots disposed at 90-degree intervals about the perimeter of the cavity.
(Original) The mechanism of claim 1, wherein 
the two or more pins are three or more pins disposed about a circumference of the first body at unequal angular intervals, and
the two or more slot are three or more slots disposed about the perimeter of the cavity at unequal angular intervals corresponding to the intervals of the three or more pins.
(Original) A mechanism to connect a first circular waveguide and a second circular waveguide, comprising:
a first connecting member comprising:
a first body, the first circular waveguide coaxial with the first body and terminating at a first port at an end face of the first body, 
a first waveguide window/seal to seal the first port, and
two or more pins extending radially from the first body;
a second connecting member comprising: 

a cavity configured to fit over the first connecting member, the second circular waveguide coaxial with the cavity and terminating at a second port within the cavity; and
two or more slots disposed around a perimeter of the cavity, each slot configured to accept one of the two or more pins extending from the first body; and
a second waveguide window/seal to seal the second port;
a cap configured to fit over the second connecting member, the cap including two or more L-shaped slots, each L-shaped slot to engage one of the two or more pins extending from the first body through the slots of the second body; and
a wave spring between an inside surface of the cap and a shoulder of the second connecting member, the spring effective to urge the second port towards the first port when the L-shaped slots of the cap are engaged with the two or more pins, wherein
each of the first and second waveguide window/seals comprises:
a right-circular cylindrical window having an axis;
an annular recess surrounding and coaxial with the cylindrical window; and
an annular rib surrounding and coaxial with the annular recess, an outer diameter of the annular rib configured to fit closely within an inside diameter of the respective circular waveguide.
(Original) The mechanism of claim 5, wherein
when the L-shaped slots of the cap are engaged with the two or more pins, the first waveguide window/seal and the second waveguide window/seal are separated by a gap forming a radial waveguide, the radial waveguide terminated in a conductive seal and one or more choke grooves. 
(Cancelled) 
(Currently amended) The mechanism of claim 5, wherein for each of the first and second waveguide window/seals:
t1 is a length of the cylindrical window parallel to the axis,
t2 is a depth, parallel to the axis, of the annular recess, 
t3 is a length, parallel to the axis of the annular rib

(Currently amended) The mechanism of claim 8, wherein
t1 is one-half wavelength at a frequency of operation.
(Currently amended) The mechanism of claim 8, wherein
t1 is one-quarter wavelength at a frequency of operation.
(Currently amended) The mechanism of claim 5, each of the first and second waveguide window/seals further comprising:
a flange to locate the waveguide window/seal with respect to the respective waveguide. 
(Currently amended) The mechanism of claim 5, each of the first and second waveguide window/seals further comprising:
a center conductor coaxial with the cylindrical window.
(Original) A satellite ground station antenna, comprising:
a hub comprising: 
a first connecting member body, 
a first circular waveguide extending through the hub coaxial with the first connecting member body and terminating at a first port at an end face of the first connecting member body, and
two or more pins extending radially from the first connecting member body;
a front-side feed network comprising:
 a second connecting member body comprising a cavity configured to fit over the first connecting member body, and two or more slots disposed around a perimeter of the cavity, each of the two or more slots configured to accept one of the two or more pins extending from the first connecting member body, 
a second circular waveguide coaxial with the cavity and terminating at a second port within the cavity, 

a wave spring between an inside surface of the cap and a shoulder of the second connecting member body, the spring effective to urge the second port towards the first port when the L-shaped slots of the cap are engaged with the two or more pins.
(Original) The antenna of claim 13, wherein the body is shaped as one of a right circular cylinder and a frustum of a right circular cone. 
(Original) The antenna of claim 13, the front-side feed network further comprising:
a polarizing element to convert a linearly polarized signal to a circularly polarized signal.
(Original) The antenna of claim 13, further comprising one or both of:
a first waveguide window to seal the first port; and
a second waveguide window to seal the second port.
(Currently amended) The antenna of claim 16, wherein
when the L-shaped slots of the cap are engaged with the two or more pins, the first waveguide window
(Currently amended) The antenna of claim 13, wherein 
the two or more pins are four pins disposed at 90-degree intervals about a circumference of the body, and
the two or more slots are four slots disposed at 90-degree intervals about the perimeter of the cavity.
(Original) The antenna of claim 13, further comprising:
a primary reflector attached to the hub; and
a back-side feed network attached to the first connecting member body.

a plurality of detachable petals. 

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2-4, a combination of limitations that “two or more pins extending radially from the first body;… two or more slots disposed around a perimeter of the cavity, each slot configured to accept one of the two or more pins extending from the first body; a cap configured to fit over the second connecting member, the cap including two or more L-shaped slots, each L-shaped slot to engage one of the two or more pins extending from the first body through the slots of the second body;… the spring effective to urge the second port towards the first port when the L-shaped slots of the cap are engaged with the two or more pins.” None of the reference art of record discloses or renders obvious such a combination. 
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 6 and 8-12, a combination of limitations that “two or more pins extending radially from the first body;… two or more slots disposed around a perimeter of the cavity, each slot configured to accept one of the two or more pins extending from the first body;… a cap configured to fit over the second connecting member, the cap including two or more L-shaped slots, each L-shaped slot to engage one of the two or more pins extending from the first body through the slots of the second body… an annular rib surrounding and coaxial with the annular recess, an outer diameter of the annular rib configured to fit closely within an inside diameter of the respective circular waveguide.” None of the reference art of record discloses or renders obvious such a combination. 
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 14-20, a combination of limitations that “two or more pins extending radially from the first connecting member body;… two or more slots disposed around a perimeter of the cavity, each of the two or more slots configured to accept one of the two or more pins extending from the first connecting member body,… a cap configured to fit over the second connecting member body, the cap including two or more L-shaped slots, each L-shaped slot to engage one of the two or more pins extending from the first connecting member body through the slots of the second connecting member;… the spring effective to urge the second port towards the first port when the L-shaped slots of the cap are engaged with the two or more pins.” None of the reference art of record discloses or renders obvious such a combination
The closest prior art is US 20130115784, in Figs. 2 and 3, however, this prior art fails to disclose pins extending radially from the first body, slots disposed around a perimeter of the cavity, each slot configured to accept one of the two or more pins and the a cap including two or more L-shaped slots, each L-shaped slot to engage one of the two or more pins.
The other art is US 20130341914, in Figs. 7A, 7B, 7C, 8A, 8B, 8C, 13B and 31, however, this prior art fails to disclose pins extending radially from the first body, slots disposed around a perimeter of the cavity, each slot configured to accept one of the two or more pins and the a cap including two or more L-shaped slots, each L-shaped slot to engage one of the two or more pins.
Also in US Pat. 7942699, in Fig. 3, however, this prior art fails to disclose pins extending radially from the first body, slots disposed around a perimeter of the cavity, each slot configured to accept one of the two or more pins and the a cap including two or more L-shaped slots, each L-shaped slot to engage one of the two or more pins.
Further in US 20160018603, in Figs. 4 and 14, however, this prior art fails to disclose pins extending radially from the first body, slots disposed around a perimeter of the cavity, each slot configured to accept one of the two or more pins and the a cap including two or more L-shaped slots, each L-shaped slot to engage one of the two or more pins.
Finally in US 20090243955, Figs. 6 and 7; US 20150180183 in Fig. 10; US 20040014363 in Figs. 4-7; and US 20170227719 in Figs. 8, 18, 18A and 44 all fail to disclose pins extending radially from the first body, slots disposed around a perimeter of the cavity, each slot configured to accept one of the two or more pins and the a cap including two or more L-shaped slots, each L-shaped slot to engage one of the two or more pins.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BJ
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845